J-S07002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.Y.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: L.M.Y.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1063 WDA 2020

              Appeal from the Order Entered September 9, 2020
     In the Court of Common Pleas of Allegheny County Orphans' Court at
                       No(s): CP-02-AP-0000117-2019


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                            FILED: April 26, 2021

       L.M.Y. (“Mother”) appeals from the order entered on September 9,

2020, in the Court of Common Pleas of Allegheny County, involuntarily

terminating her parental rights to her daughter, A.Y. (“Child”), born in June of

2013.1 Upon careful review, we affirm.

       The certified record reveals that Allegheny County Office of Children,

Youth and Families (“CYF”) became involved with this family in 2017, after

Father admitted to the rape of his stepdaughter when she was between the




____________________________________________


1 By the same order, the orphans’ court involuntarily terminated the parental
rights of Child’s natural father, P.Y. (“Father”). Father did not file a notice of
appeal, and he is not a participant in this appeal.
J-S07002-21


ages of fourteen and twenty.2 N.T., 9/4/20, at 5. Father’s stepdaughter was

Mother’s older daughter and Child’s half-sister.       Id.   Mother was aware of

Father’s admission, but she did not believe that Father was guilty of the

offenses. Id.

       On September 7, 2017, Child was placed in the custody of CYF due to

Father3 remaining in the home with Mother and CYF being unable to ensure

Child’s safety.4     N.T., 9/4/20, at 5.       The Honorable Duane D. Woodruff

adjudicated Child dependent on November 29, 2017. Id.

       In furtherance of Child’s permanency goal of reunification, Mother was

required to successfully complete “coached visitation” through Holy Family

Institute, which involved working with Mother on her parenting skills. N.T.,

9/4/20, at 7. In addition, Mother was required to successfully complete non-

____________________________________________


2 Father pleaded guilty to the following felonies related to the rape of his
stepdaughter: 18 Pa.C.S. §§ 3121(a)(1), 3123(a)(1), 6318(a)(1), and
2718(a)(2). N.T., 9/4/20, at 6–7; Petition for the Involuntary Termination of
Parental Rights, 7/8/19, at Exhibit F-2.

3 On February 7, 2018, Father was sentenced to a term of incarceration for
three to six years and five years of probation. N.T., 9/4/20, at 175;
Involuntary Termination Petition, 7/8/19, at Exhibit F-2. Father is registered
as a Tier III Megan’s Law offender, which prohibits him from being in the
presence of children under the age of eighteen. N.T., 9/4/20, at 7.

4 CYF caseworker, Stephanie Schmidt, testified that Child was four years old
and “extremely developmentally delayed” at the time of her placement. N.T.,
9/4/20, at 3, 19. Ms. Schmidt testified that Child’s developmental delays were
not caused by a medical problem, and her delays have been addressed by her
foster parents. Id. at 20.




                                           -2-
J-S07002-21


offenders therapy, related to Father’s rape of her older daughter, through the

Center for Victims of Violent Crimes; complete in-home services, which

“assisted her with housing and connected her with individual therapy and non-

offenders therapy”; obtain and maintain suitable housing; and undergo a

mental health evaluation. Id. at 8–10.

        On July 8, 2019, CYF filed a petition for the involuntary termination of

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and

(b). Judge Woodruff also presided over the related evidentiary hearing on

September 4, 2020, via Microsoft Teams, an internet technology application.5

        CYF presented the testimony of caseworker, Stephanie Schmidt, 6 and

the court-appointed licensed psychologist, Dr. Beth Bliss. Mother testified on

her own behalf, and she presented the testimony of her Holy Family Institute

visitation coaches, Emily MacKowiak and Jeanine Lemarie. Child’s therapist,

Stephanie Davis, and Mother’s therapist, Sheri Robinson, a licensed

professional counselor from Family Resources, also testified.

        In its opinion pursuant to Pa.R.A.P. 1925(a), the orphans’ court set forth

its findings of fact. Our review of the record reveals that the findings are

supported by the testimonial evidence.           Therefore, we adopt the orphans’

court’s factual findings. Orphans’ Court Opinion, 12/7/20, at 6–12.


____________________________________________


5   Child’s legal interests were represented by Gary D. Ludin, Esquire.

6 The orphans’ court erroneously labeled Ms. Schmidt as the visitation coach
for the family. Orphans’ Court Opinion, 12/7/20, at 6; N.T., 9/4/20, at 3–4.

                                           -3-
J-S07002-21


      The orphans’ court determined that CYF’s witnesses were credible.

Specifically, CYF caseworker, Ms. Schmidt, testified that the Center for Victims

of Violent Crimes discharged Mother on two separate occasions for

unsuccessful completion of her required non-offenders therapy. N.T., 9/4/20,

at 8–9.   Mother had completed five sessions of non-offenders therapy by

January 22, 2018, and she was discharged in March of 2018. Id. at 9. Mother

restarted the therapy on August 18, 2018, but she was again discharged for

non-completion in February of 2019. Id. Caseworker Schmidt testified on

direct examination, “On January 22nd, of 2018, [Mother] had completed five

sessions at which time that was to determine which services would best meet

her needs. Due to [Mother’s] avoidance regarding the veracity of her [older]

daughter’s disclosure, she would not have benefitted from their program at

that time.” N.T., 9/4/20, at 8. Ms. Schmidt further testified:

      Q. [C]ould you please tell us without stating anything that you
      learned from The Center for Victims, could you just please state
      whether [Mother] was discharged without successful completion?

      A. Yes, she was discharged without successful completion.

      Q. You said that happened twice?

      A. Twice.

N.T., 9/4/20, at 8–9. By the time of the subject proceeding, Mother had not

re-enrolled in non-offenders therapy.




                                     -4-
J-S07002-21


       It is undisputed that at least until February of 2019, Mother remained

in contact with Father, but she denied such contact to CYF and Dr. Bliss. N.T.,

9/4/20, at 87. Further, Ms. Schmidt testified that Mother:

       stated to myself that she did not believe [her older daughter].
       She had stated that [Father] was innocent until proven guilty. She
       stated that her [older] daughter was jealous of her. And [she]
       just continued to really go on for months even at this point that
       she just did not believe her [older] daughter.

Id. at 23.

       Ms. Schmidt testified that Mother was referred for “coached visitation” 7

in October of 2017, and it was ongoing at the time of the hearing.          N.T.,

9/4/20, at 7. Ms. Schmidt testified that Mother made minimal progress in her

parenting skills. Id. at 12.

       Mother’s supervised visitation was reduced during Child’s dependency.

Ms. Schmidt testified that Mother was granted supervised visits with Child

three times per week for a total of ten hours every week from October of 2017

through April 10, 2019. N.T., 9/4/20, at 13. Following a permanency review

hearing on April 10, 2019, Mother’s visits were reduced to twice per week for

a total of six hours.       Id.    Mother’s visits were again reduced after the

permanency hearing on October 7, 2019, to once per week for a total of three



____________________________________________


7 Coached visitation is not specifically defined in the record, but the testimony
of the two “coaches,” Ms. MacKowiak and Ms. Lemarie from Holy Family
Institute, reveals that they observed visitation and guided Mother by giving
her tips on how to handle issues as they came up during visits. N.T., 9/4/20,
at 113, 135–136.

                                           -5-
J-S07002-21


hours. Id. On January 27, 2020, Mother’s visitation schedule remained the

same, but the court scheduled them at Child’s discretion.           Id. at 13.

Ms. Schmidt explained that Child “oftentimes . . . would state she did not want

to go to visits[.] [S]he would want to leave early.” Id. at 13–14. In addition,

she stated that Child demonstrated behavioral issues before visits. Id. at 14.

       Ms. Schmidt did not recommend reunification of Child with Mother for

the following reasons:

       [CYF’s] greatest concern is [Mother] has not been able to identify
       a family plan on how she can keep [Child] safe. Another concern
       is [Mother] has not been able to show consistency where [Child’s]
       medical needs are [sic]. [Child] at the time when she came into
       care . . . had not been seen by a medical professional since she
       had been two years old.

       There’s also concerns [Mother] seems to struggle with being able
       to engage with [Child] on an age[-appropriate] level. There are
       concerns that [Mother] is unable to ensure that the needs and
       welfare of [Child] are maintained.

N.T., 9/4/20, at 20.

       Dr. Bliss recommended that Child be adopted.8      N.T., 9/4/20, at 80.

Dr. Bliss found Mother “less than honest and forthcoming in her interviews

and answers to testing.” Id. at 71. In addition, Dr. Bliss testified that during

her evaluation of Mother in 2018, Mother told her she “was having no contact


____________________________________________


8 Dr. Bliss completed four separate evaluations of Mother beginning in
September of 2017 and concluding in July of 2020. N.T., 9/4/20, at 57, 60–
61. Dr. Bliss prepared reports in December of 2017, February and August of
2018, March and September of 2019, and July of 2020, all of which were
submitted as evidence; none of the reports are included in the certified record
before this Court. Id. at 108–109.

                                           -6-
J-S07002-21


whatsoever with [Father] anymore.” Id. at 87. Dr. Bliss explained that CYF

did not believe Mother, so CYF obtained jail records which “showed she was

having pretty much . . . daily contact with” Father. Id. Dr. Bliss confronted

Mother at her next evaluation, and “she admitted that she had been having

that contact with him.” Id. at 88.

      Dr. Bliss diagnosed Mother with unspecified personality disorder with

narcissistic traits, which she described as a “pattern of chronic pervasive traits

across settings, across times that cause problems in at least . . . relationships

with others, emotional regulation or thought patterns.” N.T., 9/4/20, at 67–

68. She explained that Mother’s diagnosis affects her parenting as follows:

      One is her apparent lack of empathy. It seems to impact how
      she’s approached these allegations and eventual conviction of her
      husband. She can’t seem to put herself in essentially her older
      daughter’s shoes with regard to how it impacts her children if she
      would continue to have this relationship [with Father]. Or even
      with [Child], how it would impact [Child] that she is doing things
      to make it so [Child] can’t be returned to her care. . . .

            Also she tends to lack complete accountability. She never
      really takes full accountability for her actions at all. She is
      frequently blaming others and that continues. I saw that very
      strongly from the very beginning and it has continued up until the
      most recent evaluation. So, for instance, . . . she said she’s never
      attended any medical appointments of [Child]’s because she was
      never told of any appointments. But this has been [an] ongoing
      claim she had throughout all the years.

             She claims she is not in non-offenders treatment because
      she can’t get ahold of them. She claims that she has tried to say
      [sic] the safety plan. . . . Initially it was that no one told what she
      needed for a safety plan, so she could come up with one[,] and
      then she had one and [she stated] it falls on deaf ears.




                                       -7-
J-S07002-21


      So it is a constant blaming [of] everyone. Although . . . any one
      of those things alone could be true in a case, . . . it is unlikely
      every single problem in her case and her life is due to other people
      and never due to herself.

Id. at 70–71.

      By order dated September 4, 2020, and entered on September 9, 2020,

the orphans’ court involuntarily terminated Mother’s parental rights pursuant

to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). On October 8, 2020, Mother

filed a timely notice of appeal and a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). On December 7,

2020, the orphans’ court issued an opinion pursuant to Rule 1925(a).

      On appeal, Mother presents the following issues for our review:

      1.    Did the [orphans’] court abuse its discretion and/or err[] as
      a matter of law in granting the petition to involuntarily terminate
      Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5),
      and (8)?

      2.    Did the [orphans’] court abuse its discretion and/or err[] as
      a matter of law in concluding that CYF met its burden of proving
      by clear and convincing evidence that termination of Mother’s
      parental rights would best serve the needs and welfare of the child
      pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 6.

      We review this appeal according to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
      1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an

                                      -8-
J-S07002-21


     error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
     284, 36 A.3d 567, 572 (Pa. 2011) (plurality)]. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion. Id.;
     see also Samuel Bassett v. Kia Motors America, Inc., 613 Pa.
     371, 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 575 Pa. 647,
     838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
     reversed for an abuse of discretion only upon demonstration of
     manifest unreasonableness, partiality, prejudice, bias, or ill-will.
     Id.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, 539 Pa. 161, 650 A.2d
     1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating parental
     rights. Initially, the focus is on the conduct of the parent. The
     party seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory grounds
     for termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests

                                    -9-
J-S07002-21


       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner to prove by clear and convincing evidence that the

asserted statutory grounds for seeking the termination of parental rights are

valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       We review the order pursuant to Section 2511(a)(8) and (b), 9 which

provide as follows:

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                          * * *

          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

                                         * * *

       (b) Other considerations.―The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
____________________________________________


9 We must agree with the orphans’ court as to only one subsection of Section
2511(a), as well as Section 2511(b), in order to affirm. In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                          - 10 -
J-S07002-21


      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

      To terminate parental rights pursuant to 23 Pa.C.S. § 2511(a)(8), the

following factors must be demonstrated: “(1) the child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275–1276 (Pa.

Super. 2003); 23 Pa.C.S. § 2511(a)(8).

      “Section 2511(a)(8) sets a 12-month time frame for a parent to remedy

the conditions that led to the child[]’s removal by the court.” In re A.R., 837

A.2d 560, 564 (Pa. Super. 2003). Once the twelve-month period has been

established, the court must next determine whether the conditions that led to

the child’s removal continue to exist, despite the reasonable good faith efforts

of CYS supplied over a realistic time period. Id. The “relevant inquiry in this

regard is whether the conditions that led to removal have been remedied and

thus whether reunification of parent and child is imminent at the time of the

hearing.”   In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).       This Court has

recognized:

      [T]he application of Section (a)(8) may seem harsh when the
      parent has begun to make progress toward resolving the problems

                                     - 11 -
J-S07002-21


      that had led to removal of her children.           By allowing for
      termination when the conditions that led to removal continue to
      exist after a year, the statute implicitly recognizes that a child’s
      life cannot be held in abeyance while the parent is unable to
      perform     the    actions   necessary to      assume     parenting
      responsibilities. This Court cannot and will not subordinate
      indefinitely a child’s need for permanence and stability to a
      parent’s claims of progress and hope for the future.

Id. at 11–12 (citations omitted).

      With respect to the “needs and welfare” analysis pertinent to Sections

2511(a)(8) and (b), we have observed:

      [I]nitially, the focus in terminating parental rights is on the parent,
      under Section 2511(a), whereas the focus in Section 2511(b) is
      on the child. However, Section 2511(a)(8) explicitly requires an
      evaluation of the “needs and welfare of the child” prior to
      proceeding to Section 2511(b), which focuses on the
      “developmental, physical and emotional needs and welfare of the
      child.” Thus, the analysis under Section 2511(a)(8) accounts for
      the needs of the child in addition to the behavior of the parent.
      Moreover, only if a court determines that the parent’s conduct
      warrants termination of his or her parental rights, pursuant to
      Section 2511(a), does a court “engage in the second part of the
      analysis pursuant to Section 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child.” Accordingly, while both Section 2511(a)(8) and Section
      2511(b) direct us to evaluate the “needs and welfare of the child,”
      we are required to resolve the analysis relative to Section
      2511(a)(8), prior to addressing the “needs and welfare” of [the
      child], as proscribed by Section 2511(b); as such, they are distinct
      in that we must address Section 2511(a) before reaching Section
      2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc)

(citations omitted).

      With respect to 23 Pa.C.S. § 2511(b), this Court has stated: “Intangibles

such as love, comfort, security, and stability are involved in the inquiry into


                                      - 12 -
J-S07002-21


the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

      On appeal, Mother asserts the orphans’ court abused its discretion in

relying on the testimony of CYF caseworker, Ms. Schmidt, and court-appointed

psychologist, Dr. Bliss. Mother’s Brief at 26–28. Thus, Mother suggests that

the orphans’ court abused its discretion in its credibility determinations. Id.

We disagree.

      We note that the orphans’ court considered Mother’s testimony, along

with that of the visitation coaches, Ms. Lemarie and Ms. MacKowiak; Mother’s

therapist, Sheri Robinson; and Child’s counselor, Stephanie Davis. Orphans’

Court Opinion, 12/7/20, at 10–12.       The orphans’ court credited Mother’s

testimony that she had been in weekly therapy since January 12, 2018, and

noted that Mother “provided scenarios on how she would respond if [F]ather

was to come to her home, if [Child] was present.” Orphans’ Court Opinion,

12/7/20, at 11–12 (citing N.T., 9/4/20, at 146–147). Mother testified, “I have

the police on call, I will not open up that door, and I will reach out however I

can to make sure that [Father] is never allowed in my presence at all. I don’t

want nothing [sic] to do with him, that’s why I filed for the divorce.” N.T.,

9/4/20, at 156.




                                     - 13 -
J-S07002-21


      The orphans’ court also credited the testimony of the visitation coaches

regarding Mother’s goals of safety issues in the home and working with her to

bond with Child.     N.T., 9/4/20, at 113, 135–136.          The orphans’ court

underscored that Ms. MacKowiak began working with the family approximately

three months before the subject proceeding.            Orphans’ Court Opinion,

12/7/20, at 10; N.T., 9/4/20, at 112. Ms. MacKowiak testified that she has

“no safety concerns or supervision concerns or anything at the visits I’ve

seen.” N.T., 9/4/20, at 116. Ms. MacKowiak testified on direct examination:

      Q. In your opinion, is [coached visitation] still needed to continue
      at this point?

      A. Yes.

      Q. Is it being productive in any way?

      A. Yes, I think it is.

Id. at 116–117.

      Similarly, Ms. Lemarie, Mother’s visitation coach from December of 2019

until July of 2020, testified, “With my experience with [Mother,] she did make

progress.” N.T., 9/4/20, at 137. She explained:

      I think [Mother] is absolutely able to keep [Child] safe in the
      house. I never saw anything that any interaction or anything that
      could’ve possibly been a safety hazard for [Child] that [Mother]
      did not address with her. And I also believe that increased
      bonding has also been met, that is not to say she is perfect, that
      is not to say all interactions are perfect, but I believe there’s signs
      of progress toward those goals.

Id. at 139–140.




                                      - 14 -
J-S07002-21


      With respect to Mother’s therapist, Sheri Robinson, the orphans’ court

found as follows:

      Ms. Robinson testified that [Mother] has been able to stabilize her
      emotions, accept her past[.] [S]he has increased frustration
      tolerance, and has learned a lot of developmental education
      pertaining to [Child] and her oldest daughter. [N.T., 9/4/20,] at
      192–193. Ms. Robinson testified:

         In [Mother’s] case regarding her treatment, it has been
         steady, it has been consistent due to her consistent weekly
         participation. You know, she has grown with being able to
         let go of the guilt and denial. And she has been able to be
         honest with herself and with others which is a tremendous
         change from, you know, a year ago, a year and a half
         ago[,] which definitely affects her behavior, the way she
         thinks, the way she perceives things [,] and the way she
         parents. Id. at 194.

Orphans’ Court Opinion, 12/7/20, at 12.

      Finally, the orphans’ court considered the testimony of Stephanie Davis,

Child’s therapist, who first met Child in October of 2018. N.T., 9/4/20, at 121.

The court referenced Ms. Davis’s testimony that Child “shared with Ms. Davis

that ‘[Child’s] been crying a lot because she has not been able to see her

mother and [older] sister . . . as often as she would like.’” Orphans’ Court

Opinion, 12/7/20, at 10 (citing N.T., 9/4/20, at 126). Further, the orphans’

court noted:

      Ms. Davis also expressed that [Child] became “anxious related to
      changing environments,” when they were discussing what could
      possibly happen as a result of [the termination] hearing.
      Ms. Davis and [Child] discussed the possibility of moving back
      with Mother versus remaining with her foster family. Ms. Davis
      also testified, in regards to the anxiety, “It was based on
      friendship (with peers). It wasn’t based directly on caretakers. It


                                     - 15 -
J-S07002-21


       seemed to be based more on where she was living . . . than a
       personal preference.” [N.T., 9/4/20,] at 131.

Orphans’ Court Opinion, 12/7/20, at 10–11.

       After considering all of the evidence, the orphans’ court set forth its

conclusions as follows:

       CYF has met its burden of proof by clear and convincing evidence
       that grounds for termination of parental rights exist as to Mother,
       who had made minimal progress throughout the life of this case.
       She has not demonstrated her ability to provide care, control, nor
       the ability to protect [Child]. This [c]ourt acknowledges Mother’s
       love and desire to maintain a relationship with [Child]. This
       [c]ourt also applauds Mother[’s] continuous involvement with
       therapy since 2018. However, Mother’s progress throughout the
       case has been minimal[,] and she has never completed the non-
       offender treatment.       Testimony from the caseworker, Ms.
       Schmidt[,] and Dr. Bliss, who has worked with the family
       throughout the life of the case, both believe Mother has not made
       much progress. They both believe that Mother knows what to say
       and when to say it, but she still has yet to learn how to interact
       with [Child] in an age[-]appropriate manner. Most importantly, is
       a continuous concern that Mother does not have the ability to keep
       [Child] safe and protected. Dr. Bliss testified that there was not
       a strong bond between Mother and [Child].[10] There was a level
       of comfort between [Child] and Mother. Nonetheless, [the]
       licensed psychologist recommended adoption by the Foster
       Parents.     Mother’s inability to empathize with her children
       continues to be a grave concern of CYF and this [c]ourt.

Orphans’ Court Opinion, 12/7/20, at 12–13.




____________________________________________


10 Despite testifying that the bond between Mother and Child was weak, N.T.,
9/4/20, at 104, Dr. Bliss testified, somewhat contradictorily, that termination
of Mother’s parental right would be traumatic for Child. Id. at 80–81. We
observe, however, that severance of contact between a parent and child
understandably could be “traumatic,” but it does not necessarily equate to the
existence of a strong parental bond. We discuss this further infra.

                                          - 16 -
J-S07002-21


      We discern no abuse of discretion; the court’s conclusions are based on

its credibility findings, and it weighed the evidence in favor of Dr. Bliss over

that of Ms. Schmidt. See Adoption of S.P., 47 A.3d at 826 (“[A]ppellate

courts are not equipped to make the fact-specific determinations on a cold

record, where the trial judges are observing the parties during the relevant

hearing and often presiding over numerous other hearings regarding the child

and parents.”).

      The record demonstrates that on the date of the subject proceeding,

seven-year-old Child had been removed from Mother’s care for three years,

far in excess of the minimum twelve-month statutory requirement. 23 Pa.C.S.

§ 2511(a)(8). The conditions which led to Child’s removal continued to exist

because Mother made minimal progress developing her parenting skills and

never successfully completed the prescribed non-offenders treatment. To the

extent Mother’s therapist and visitation coaches testified that in the past year,

Mother progressed in her parenting skills and acknowledged Father’s crimes

against   her   older   daughter,   the   record   demonstrates   that   Mother’s

reunification with Child still was not imminent.     Indeed, Mother’s visitation

remained supervised and coached, and it had not been increased during the

life of the case. This Court has recognized that Section 2511(a)(8) implicitly

recognizes that “a child’s life cannot be held in abeyance while the parent is

unable to perform the actions necessary to assume parenting responsibilities.

This Court cannot and will not subordinate indefinitely a child’s need for


                                      - 17 -
J-S07002-21


permanence and stability to a parent’s claims of progress and hope for the

future.” In re I.J., 972 A.2d at 11.

       With respect to the third element of Section 2511(a)(8), whether

termination of parental rights would best serve the needs and welfare of the

child, the orphans’ court weighed the testimony of Dr. Bliss, a licensed

psychologist, over that of Stephanie Davis, Child’s therapist. The court stated

that Ms. Davis “was not qualified as an expert and therefore her diagnosis of

[Child] was not considered by the [c]ourt when making its determination to

grant” the involuntary termination petition.11      Orphans’ Court Opinion,

12/7/20, at 11.

       Dr. Bliss testified regarding her virtual observations of Child with

Mother, as follows.



____________________________________________


11  Upon review, Ms. Davis did not testify regarding her diagnosis of Child.
Mother’s counsel introduced into evidence, and the court admitted, a letter
from Ms. Davis dated August 31, 2020, wherein she listed the following goals
for Child’s treatment:

       Increased communication of needs and feelings through exposure
       to emotional vocabulary; Eliminate enuresis; Eliminate
       encopresis; Rule out medical causes of enuresis/encopresis with
       pediatrician; Reduced argumentative behaviors with caretakers
       through behavioral charting with rewards; Improved strategies for
       organization during the school year; Improved strategies for
       addressing high activity levels, inattention/poor concentration,
       and impulsivity, especially during school year.

Mother’s Exhibit A-2.     Dr. Bliss performed an individual psychological
evaluation of Child and diagnosed her with unspecified elimination disorder
related to her recent defecations. N.T., 9/4/20, at 77.

                                          - 18 -
J-S07002-21


     Q. [I]n your most recent July 2020 evaluation, can you tell us
     about your observations of the interaction between [Child] and
     [Mother]?

     A.     Yes. So [Child] didn’t appear uncomfortable or distressed
     at all with [Mother]. She is clearly familiar with her, seemed
     comfortable enough; but she didn’t seem very interested in
     [Mother’s] presence either. The entire interaction was them
     playing side by one side with each other. Kind of . . . parallel play
     that you see with little kids together.

                                    * * *

     They were building Legos that [Mother] had brought for [Child].
     There was nothing negative about their play, but there was
     nothing positive either. They were just kind of sitting side-by-side
     building with each other, occasionally commenting on the building,
     but not really playing together at all or working on it together at
     all.

           [Child] at the beginning indicate[d] she didn’t remember
     me. I did ask her since I had seen her before. But again, it is
     virtual, it had been some time. She did not remember me
     supposedly, but she was much more interested in me, making
     contact with me, sharing experiences with me, showing me the
     things that she built, rather than [Mother, who] was right there
     with her in the room.

           And throughout the appointment [Mother’s] affect, her
     emotional expression, it was very flat when responding to me in a
     direct way. So she would say appropriate comments or talk to
     [Child] during the play, but in a very non-energetic, flat manner.
     [She] wasn’t really giving [Child] a whole lot to work with. She
     did set her parental boundaries with [Child,] and [Child] complied
     when she did. But yet there were also times that [Mother] did not
     have an understanding of age-appropriate behaviors or held [Child
     to] higher standards.

     [Mother] was overly critical [in an] incident like [Child] dropping
     a [L]ego on the floor. Or she told [Child] to calm down when
     [Child] didn’t appear hyper or upset or anything, something minor
     happened. [Mother] was like okay, okay, calm down. . . . [Child]
     wasn’t worked up in any way. It seemed [Mother] had a hard


                                    - 19 -
J-S07002-21


      time reading [Child’s] cues or knowing what is normal age-
      appropriate behavior.

N.T., 9/4/20, at 72–74. On cross-examination by Child’s counsel, Dr. Bliss

testified that the parental bond between Mother and Child “appears weak and

of a neutral [e]ffect. As I mentioned, [Child] doesn’t [appear] distressed by

[Mother’s] presence, but she’s not really interested in her . . . presence. She’s

just kind of there and okay with that. . . . [Child] views her foster parents as

her psychological parents, especially the foster mother.” Id. at 104.

      Dr. Bliss also testified regarding her virtual observations of Child with

her foster parents, as follows.

      So again, similarly, I was remote or virtual, but they were together
      obviously. And so in this interaction they were sitting at a table
      together playing with Play-Doh. So it is a similar type of activity
      as to what she was doing with [Mother], but very different types
      of interactions that you will see from [Child].

            So [Child] appeared to enjoy the interactions a lot. She
      turned toward them and show them things when she built with
      Play-Doh. Chose to primarily interact with them. And once or
      twice she’d show me something, but even though now she is much
      more familiar and had seen me just a week prior, she was much
      more attuned to them and showing them things and talking to
      them. They were building things together with their Play-Doh, as
      well as separately. She called them mommy and daddy. She
      refers to [Mother] in the session as mommy [L.]. She was
      comfortable interrupting her foster parents. She felt that level of
      comfort with them. She answered [a] majority of the questions
      herself, describing what their life is like together and [her]
      description of it was age-appropriate as far as schedules,
      expectations, consequences, and everything.




                                     - 20 -
J-S07002-21


Id. at 75. Finally, Dr. Bliss testified on direct examination that termination of

Mother’s parental rights still could have a negative effect on Child. Id. at 80–

81.

       Despite the record evidence that Child missed seeing Mother, the

orphans’ court concluded:

       [Child] remains with Foster Parents, and they have a positive
       parent-child relationship. [Child] follows Foster Mother’s and
       Foster Father’s directives. Foster Parents provide for [Child’s]
       emotional, medical and educational needs. [Child] expressed that
       she wishes to remain with her [f]oster family.[12] CYF has clearly
       established that a healthy bond exists between Foster Parents and
       Child. [Child] looks to Foster Parents to fulfill her parental needs.
       Foster parents are able to provide [Child] with a stable home
       environment. A child’s life does not remain in suspension while
       parents figure things out. [Child] has been in care for over three
       years; she has been in care almost[] as long as [she] lived with
       her parents. Every child deserves a stable and consistent home
       that will provide love, support, comfort[,] and ensure all of [her]
       needs are met. Mother has failed to [satisfy] the problem that
       brought [Child] into care. For that reason, this [c]ourt concludes
       that termination of parental rights serves the needs and welfare
       of Child.

Orphans’ Court Opinion, 12/7/20, at 13.

       Based on our careful review of the record evidence, we discern no abuse

of discretion. See Adoption of S.P., 47 A.3d at 826–827 (stating, “[E]ven


____________________________________________


12  At the conclusion of the testimonial evidence, Child’s counsel, Attorney
Ludin, declared on the record that Child “stated unequivocally to me that she
wants to stay with her foster parents. . . . She said she loves her mommy
and daddy. She obviously was referring to [her foster parents].” N.T., 9/4/20,
at 236. However, he stated that Child also “wants to continue to visit with
Mother and her sister. That was unequivocal as well.” Id. Attorney Ludin
recommended that Child remain with her foster parents. He stated, “She’s
happy there. She is stable there.” Id.

                                          - 21 -
J-S07002-21


where the facts could support an opposite result, as is often the case in

dependency and termination cases, an appellate court must resist the urge to

second guess the trial court and impose its own credibility determinations and

judgment. . . .”) (citation omitted). Therefore, we conclude that the record

supports terminating Mother’s parental rights under 23 Pa.C.S. § 2511(a)(8).

      With respect to Section 2511(b), we are guided by the following legal

principles:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003).

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      In considering the affection a child may have for her natural parents,

this Court has stated:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect and
         abuse, is able to sift through the emotional wreckage and
         completely disavow a parent. . . . Nor are we of the opinion
         that the biological connection between [the parent] and the

                                     - 22 -
J-S07002-21


         children is sufficient in of itself, or when considered in
         connection with a child’s feeling toward a parent, to
         establish a de facto beneficial bond exists.           The
         psychological aspect of parenthood is more important in
         terms of the development of the child and its mental and
         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      In addition, our Supreme Court has advised: “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The Court directed that in weighing

the bond considerations pursuant to 23 Pa.C.S. § 2511(b), “[C]ourts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed that “[c]hildren are young for a scant number of years, and

we have an obligation to see to their healthy development quickly.        When

courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Mindful of these legal principles, we have thoroughly reviewed the

testimonial evidence and discern no abuse of discretion by the court. The

court carefully weighed the evidence in light of Child’s interests and concluded

that terminating Mother’s parental rights serves the developmental, physical,

and emotional needs and welfare of Child pursuant to 23 Pa.C.S. § 2511(b).

Accordingly, we affirm the order.


                                     - 23 -
J-S07002-21


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2021




                          - 24 -